Citation Nr: 1534283	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant appeared at a hearing before a Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

In November 2012, the Board remanded this matter for further evidentiary development.  

The Veterans Law Judge who conducted the appellant's Board hearing and issued the previous decision in this case has since left the Board.  In July 2013, the appellant was sent a letter that notified him of this, and gave him the opportunity to request a hearing before the new judge who would evaluate his claim.  The appellant did not respond.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to assist a Veteran in substantiating a claim also includes the duty to provide an examination when necessary for adjudication of the claim.  38 C.F.R.      § 3.19(c)(4).  The Board remanded this case in November 2012 to provide the appellant an examination.  However, the appellant failed to report for the requested March 2013 examination.

In a May 2015 Appellant's Post-Remand Brief (on Virtual VA), submitted by the appellant's representative, he stated that the appellant is currently incarcerated with an anticipated release date within the year 2021.  The appellant's representative requested remand for rescheduling of the missed examination.  

The clinical data reflects that the appellant has been tested positive for the Hepatitis C Virus antibody.  The case should be directed to a VA physician to determine if the Veteran has Hepatitis C, and if so, determine its etiology.  Accordingly, the case is REMANDED for the following action:

1. Refer this case to a VA physician to obtain an opinion as to whether the appellant has hepatitis C and, if so, obtain an opinion as to whether such is related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

If it is determined that the appellant has hepatitis C, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant contracted hepatitis C as a result of receiving inoculations via an air or jet gun device during basic training. 

For purposes of the opinion please accept as fact that subsequent to service but prior to the diagnosis of hepatitis C the appellant had the following risk factors: (1) unprotected sex with multiple partners, (2) non-intravenous drug abuse, and (3) intravenous drug abuse.  For purposes of this opinion also accept as fact that during service the appellant was given inoculations with a jet or air gun device.  

If the physician determines that an examination is necessary, the originating agency should attempt to provide an examination pursuant to the provisions of M21-1MR, Part III.  A rationale for all opinions expressed should be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




